IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40746
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ROLAND ROJAS,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-99-CR-1122
                        --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Roland Rojas has moved for leave

to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).   Rojas has received a copy of

counsel’s motion and brief, but he has not filed a pro se brief

of his own.    Our review of the brief filed by counsel and of the

record discloses no nonfrivolous point for appeal.      Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30485
                               -2-

     Although Rojas did not file a response brief, he has filed a

motion for appointment of counsel.   That motion is DENIED.